DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 4, 6-17, 20, and 21 are preliminarily amended.
Claims 1-21 are pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (WO 2017/157932) in view of D’yachenko et al. (New Synthesis of Bicyclo[1.1.1]butane Hydrocarbons, cited on IDS 2/11/2022). 
With regard to claims 1 and 2, Suzuki teaches reaction step A for producing [1.1.1]propellane from 1,1-dibromo-2,2-bis(chloromethyl)cyclopropane (page 17, lines 1-3) which is performed in THF (page 17, line 13).
Suzuki does not teach that the catalyst is an effective amount of solid magnesium.
D’yachenko teaches cyclization of a second 3-member ring on a halogenated hydrocarbon. D’yachenko further teaches that cyclization of 1,3-dihalides by the action of metals is well known for synthesizing cyclopropanes, and further teaches that Mg in THF (substantially anhydrous aprotic ether solvent instant claims 1 and 2) is specifically useful for cyclization of a second ring of a halogenated hydrocarbon (page 1885, paragraphs 3 and 4).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use an effective amount of solid magnesium as the catalyst for the reaction of Suzuki, because Suzuki teaches that the reaction is known in THF but does not teach the solid magnesium catalyst, and D’yachenko teaches that solid magnesium in THF is a good catalyst for closing the second 3-membered ring of a halogenated hydrocarbon, which is a similar reaction to the reaction in Suzuki.
	With regard to claim 3, Suzuki teaches ether solvents for the catalyst further comprise diethyl ether, methyl tert-butyl ether, and methyl tetrahydrofuran (page 17, lines 13-14).
	With regard to claims 4 and 5, Suzuki teaches hydrocarbon solvents for the reactants including toluene and heptane (page 17, lines 12-13).
	With regard to claim 6, Suzuki is silent with regard to filtering. However, D’yachenko teaches filtering the product (page 1887, step b). D’yachenko does not specifically teach that this removes at least one insoluble salt, however, the filtering must be removing something solid (insoluble), and one of ordinary skill in the art would reasonably conclude that it is a salt. Alternatively, the process of Suzuki in view of D’yachenko comprises similar reactants and catalyst and produces a similar product. Thus, one of ordinary skill in the art would reasonably conclude that the process would also produce the insoluble salt, which would be removed during the filtering step, absent any evidence to the contrary. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Suzuki to filter because filtering is a known separation step to purify a similar product as taught by D’yachenko, and one of ordinary skill in the art would be able to apply the filtering without undue experimentation and expect a similar result of removing insoluble substances, absent any evidence to the contrary. 
With regard to claim 7, Suzuki teaches 2.2 molar equivalents of catalyst per molar equivalent of 1,1-dibromo-2,2-bis(chloromethyl)cyclopropane (page 23, lines 3-5). This is within the range of at least 2x of instant claim 7.
	With regard to claims 8-12, Suzuki in view of D’yachenko teaches a similar process with a similar catalyst under similar conditions (Suzuki page 17, lines 15-17). Thus, one of ordinary skill in the art would reasonably expect it to produce a similar yield of 10% or higher, about 20% or higher, about 30% or higher, about 40% or higher, and about 50% or higher of instant claims 8-12, absent any evidence to the contrary. Alternatively, D’yachenko teaches that a similar process with the same catalyst and similar conditions can have a yield of up to 90% desired compound, per a yield of 60% hydrocarbons (page 1886, Table 1), which is up to 54% of the desired hydrocarbon. This overlaps the ranges of about 10% or higher, about 20% or higher, about 30% or higher, about 40% or higher, and about 50% or higher of instant claims 8-12, and thus the ranges are considered prima facie obvious. 
	With regard to claim 13, Suzuki teaches that the temperature is 0 to 30°C, which is within the range of 0 to 85°C of instant claim 13. 
	With regard to claim 14, Suzuki teaches that the reaction time is 1 to 6 hours (page 17, line 17) , which is within the range of 30 minutes to 10 hours of instant claim 14. 
	With regard to claim 15, Suzuki also teaches separating the produced propellane (page 23, lines 9-10). D’yachenko teaches separating the resulting hydrocarbon (page 1887, step b).
With regard to claim 16, Suzuki in view of D’yachenko does not explicitly teach contacting at least about 1 kg of the 1,1-dibromo-2,2-bis(chloromethyl)cyclopropane with the solid magnesium. However, the amount of reactant is a process parameter, and can be optimized. It would have been obvious to one having ordinary skill in the art to have determined the optimum value of at least about 1 kg as claimed through routine experimentation in the absence of a showing of criticality. See MPEP 2144.05(II).
	With regard to claims 17-19, Suzuki in view of D’yachenko does not specifically teach purifying the resulting hydrocarbon. However, it is well known in the art to purify a desired product. Thus, one of ordinary skill in the art would find it obvious to purify the product to a level of about 90% or higher, about 95% or higher, or about 99% or higher as claimed without undue experimentation and with a reasonable expectation of success, absent any evidence to the contrary.
	With regard to claims 20 and 21, Suzuki teaches that the reaction may be batch or continuous flow (page 5, lines 15-17).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 8:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772